Citation Nr: 0433966	
Decision Date: 12/27/04    Archive Date: 01/04/05

DOCKET NO.  02-20 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Mary Ryder Brett, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and Son.




ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The appellant is the widow of a veteran who had World War II 
service, including status as a prisoner of war from April 
1942 to September 1942.  The veteran died in August 2001.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In September 2004, the appellant was afforded a Board hearing 
in Washington, D.C.  During the hearing, the appellant waived 
initial RO review of additional evidence being submitted.  
During the hearing, a new claim for accrued benefits appears 
to have been raised.  The Board refers this matter to the RO 
for appropriate action.  

The appellant's appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900 (2003). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.




REMAND

The veteran's August 2001 death certificate shows that the 
veteran's immediate cause of death was cardiorespiratory 
arrest due to metastatic prostate carcinoma.  Other 
significant conditions contributing to death were old 
cerebral infarct and severe carotid stenosis.  

One of the main contentions advanced by the appellant is that 
head injury due to beatings while a prisoner of war resulted 
in the cerebral infarct which was listed as a significant 
condition contributing to death on the death certificate.  In 
an October 2004 affidavit, the veteran's brother stated that 
he and the veteran were prisoners of war from April 1942 to 
September 1942 and that he witnessed the veteran being beaten 
on his head during this time.  

The record includes an October 2001 letter from Felipe L. 
Chu, M.D. to the effect that he had treated the veteran from 
August 7, 1992, until the veteran's death in August 2001.  
Dr. Chu referenced an old cerebral infarct, but did not refer 
to the exact time of the cerebral infarct.  The record also 
includes a January 1993 medical record which refers to a 
stroke in November 1991.  The claims file also includes 
copies of private medical records dated in December 1991 
which appear to document treatment for a cerebral vascular 
accident.  

The questions of whether a claimed head injury in 1942 caused 
a subsequent cerebral infarct and whether the cerebral 
infarct caused or contributed to the veteran's death in 2001 
are medical in nature and must be addressed by medically 
trained personnel.  Under the particular circumstances of 
this case, the Board believes that additional development is 
necessary to ensure informed appellate review. 



Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate 
steps to obtain copies of all 
pertinent treatment records from 
Felipe L. Chu, M.D. from August 7, 
1992, until August 11, 2001.  Dr. Chu 
should also be asked to relay any 
information he may have concerning 
the year of the reported cerebral 
infarct.  If any additional 
information is received from Dr. Chu 
which identifies any medical care 
provider who may have treated the 
veteran for a cerebral infarct, the 
RO should take appropriate action to 
request all associated medical 
records. 

2.  Regardless of whether or not any 
evidence is received in response to 
the above paragraph 1, the RO should 
take action to have the veteran's 
claims file reviewed by an 
appropriate VA examiner to ascertain 
the nature and etiology of the 
veteran's old cerebral infarct.  
After reviewing the record, the 
examiner should be asked to estimate 
the year of the cerebral infarct 
based on available evidence.  The 
examiner should then offer an opinion 
as to whether it is at least as 
likely as not that the reported head 
injury as a prisoner of war during 
World War II was the cause of the 
cerebral infarct.  If so, then the 
examiner should offer an opinion as 
to whether the cerebral infarct 
caused or contributed to the 
veteran's death in 2001.  

3.  After completion of the above 
and any other development deemed 
necessary, the RO should review the 
expanded record and determine if the 
benefit sought can be granted.  
Unless the benefit sought is 
granted, the appellant and her 
representative should be furnished 
an appropriate supplemental 
statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


